UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-02884 Barrett Opportunity Fund, Inc. (Exact name of registrant as specified in charter) 90 Park Avenue New York, NY 10016 (Address of principal executive offices) (Zip code) Peter Shriver 90 Park Avenue New York, NY 10016 (Name and address of agent for service) (212) 983-5080 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period: August 31, 2011 Item 1. Reports to Stockholders. Annual Report August 31, 2011 INVESTMENT PRODUCTS: NOT FDIC INSURED • NO BANK GUARANTEE • MAY LOSE VALUE BARRETT OPPORTUNITY FUND, INC. Annual Report•August 31, 2011 Fund Objectives The Fund seeks to achieve above average long-term capital appreciation.Current income is a secondary objective.The Fund invests primarily in common stocks and securities convertible into or exchangeable for common stock such as convertible preferred stock or convertible debt securities. What’s Inside Letter from the Chairperson 1 Manager Overview 2 Fund at a Glance 5 Fund Expenses 6 Historical Performance 7 Schedule of Investments 8 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Report of Independent Registered Public Accounting Firm 22 Additional Information 23 Important Tax Information 25 BARRETT OPPORTUNITY FUND, INC. Letter from the Chairperson Dear Shareholder, We are pleased to provide the annual report of Barrett Opportunity Fund, Inc. (“the Fund”) for the 12 month period ended August 31, 2011. The management team at Barrett Asset Management, LLC has prepared the enclosed Manager’s Overview, which includes a brief market overview, as well as a performance review.I urge you to read it as well as the accompanying financial statements.A detailed summary of the Fund’s performance and other pertinent information are also included in this report.I am sure you will find this report informative and useful. On behalf of the Directors and officers of the Fund, and in these difficult economic times, I thank you for your ongoing confidence in the Fund and its investment policies. Sincerely, Rosalind A Kochman Chairperson September 30, 2011 Special Shareholder Notice On December 6, 2010, Legg Mason, Inc. (“Legg Mason”), Barrett Associates and Barrett Asset Management, LLC (“Barrett Asset Management”) signed a definitive agreement under which Barrett Associates and its parent company, Legg Mason, agreed to sell substantially all of the property and assets of Barrett Associates to Barrett Asset Management, a newly-formed company controlled by the management team of Barrett Associates. The transaction was subject to certain regulatory approvals, as well as other customary conditions to closing. The transaction closed on April 29, 2011. Under the Investment Company Act of 1940, consummation of the transaction resulted in the automatic termination of Barrett Opportunity Fund, Inc.’s investment management contract with Barrett Associates. Therefore, the Fund’s Board was asked to approve a new investment management arrangement between the Fund and Barrett Asset Management. In February 2011, the Board approved new investment advisory, distribution and other service provider agreements for the Fund. The new investment advisory agreement with Barrett Asset Management was approved by shareholders on April 28, 2011. The portfolio managers responsible for managing the Fund’s assets did not change as a result of the transaction. 1 BARRETT OPPORTUNITY FUND, INC. Manager Market Overview Overview The United States stock market stood out among other global indices by advancing strongly over the past twelve months. Following a one hundred percent gain from the market bottom in March of 2009, global stock markets are once again trying to shake off the effects of the debt excesses that were built up over the prior decade. The United States in 2008 was the center of a financial crisis brought on by extreme real estate debt and overleveraged financial institutions.During the long economic expansion of the 1990s, consumers borrowed heavily on their credit cards and home equity lines, and also took out more auto loans and mortgages.Financial institutions became comfortable with carrying high debt relative to their capital.This increased use of credit was not unique to the United States.European countries, including Spain, Ireland, and Greece, also showed very little restraint.The financial crisis that emanated from the U.S. financial institutions was also felt in the weaker institutions of Europe, particularly in the U.K. and in unexpected places such as Iceland.Now, the global financial community is laser focused on European countries, such as Greece and Italy, and anxiously watching as the European Central Bank, the International Monetary Fund (“IMF”), and national political leaders attempt to weave a safety net for these countries and the banks that own their bonds.Many stock investors have a sense of déjà vu remembering vividly how quickly and severely the U.S. financial crisis unfolded.European and Asian markets have declined even more recently and are largely unchanged from a year ago. The stock markets have not only been troubled by the sovereign debt issues that have come to the fore in Europe, but also by the unusually slow, tepid economic recovery in the United States.When measured versus the prior ten recessions in the United States, going back to the 1950s, this recovery from the recession trough is weaker than almost all by every measure.Employment and disposable income growth, as well as personal consumption, are all recovering at unusually slow rates.Once again, this reflects a multitude of headwinds:the weak balance sheets of individuals, which have been hurt by falling house values; high unemployment; tightened lending standards by banks; lack of confidence by business leaders, and the acrimonious nature of our political climate.The housing market has been in decline for five years and while the descent is not over, it appears closer to the end than to the beginning. Despite the long list of negatives, it is unlikely that the U.S. is about to enter a recession similar to the 2008 experience.In fact, although this recovery will probably remain subpar by historical standards, it is likely to continue.A few positive factors to support the recovery are that auto sales have bottomed and are moving up as drivers replace their old, high mileage cars with new ones.We also note that commodity prices have turned down and interest rates are so low that homeowners with sufficient equity are refinancing again. With respect to Europe, we expect the situation in Greece to reach a boiling point before year end.Despite the complexity of getting differing countries with varying political pressures and finances to reach a consensus, the European Central Bank will 2 BARRETT OPPORTUNITY FUND, INC. likely not stand by as depositors withdraw their money and banks stop lending to one another for fear of not getting their capital back.In the end, we expect a resolution that will involve a greater restructuring of Greek debt coincident with capital infusions into key banks in France and Germany.There are many financial options that the European Central Bank, the European Financial Stability Fund, and the IMF can employ to limit the contagious effect a Greek restructuring might have on other countries such as Italy and Spain.The complexity of arriving at an acceptable political agreement is the key step to reaching a resolution. Lost in the concerns about a double dip recession, political stalemates, and banking crises is the excellent operating performance of U.S. companies.Large, global companies are flush with ready money.During the period that consumers and governments took on record debt, corporations did not.Sitting on record levels of cash, many companies have decided to significantly raise their dividends.In a stock market with unprecedented levels of volatility, higher dividends have gone largely unnoticed.However, at current levels, as of October 17, 2011, the dividend yield of 2.5% on the S&P 500 exceeds the yield of 2.2% on the 10 year U.S. Treasury bond and nearly matches the 3.2% yield on the 30 year bond.Sooner or later, investors will wake up to the attractive yields in the market as well as the likelihood of substantial dividend hikes in the future. Portfolio and Performance Review During the twelve month period ended August 31, 2011, the Fund’s total return was 11.07%.The Fund underperformed the Lipper Large Cap Value Fund Index, which returned 13.81% over the same period, and the S&P 500, which returned 18.50%, over the past year primarily due to the performance of two holdings, Bank of New York Mellon and Philips Electronics.The financial sector, of which Bank of New York Mellon is a part, was the only sector of the market to post a negative return over the past 12 months.Fortunately, the Fund’s other major holdings in the financial sector, Chubb Corporation, Forest City Enterprises, Leucadia National and Rayonier, were strong absolute performers.Also adding to positive performance were Royal Dutch, General Dynamics, Alexander & Baldwin, Hershey Foods, Omnicom Group, Procter & Gamble, and Automatic Data Processing.One of the best performers during the year was Ameron, which was the subject of an acquisition offer at a healthy premium.Among the laggards for the period was Philips Electronics which was affected by the weaker economic environment in Europe, which is their base of operations. Without a doubt, the stock market is confronted with an array of challenges, including slower global growth, financial distress in Europe, and political paralysis in the United States.Nonetheless, corporations have produced strong earnings and higher dividends.The yield on the Fund is higher than the S&P 500 yield and the ten year U.S. treasury yield.We believe the market valuation is reasonable by almost all metrics.We think the Fund’s holdings are well positioned to grow despite the sluggish global economic environment. 3 BARRETT OPPORTUNITY FUND, INC. Thank you for your continued interest in the Fund. Sincerely, Robert Milnamow E. Wells Beck, CFA Portfolio Manager Portfolio Manager September 30, 2011 Past performance is not a guarantee of future results. The outlook, views and opinions presented are those of Barrett Asset Management, LLC (“Barrett” or the “Adviser”) as of August 31, 2011. These are not intended to be a forecast of future events, a guarantee of future results, or investment advice. Must be preceded or accompanied by a prospectus. The Fund is non-diversified, which means that it can invest a higher percentage of its assets in any one issuer. Investing in a non-diversified fund may entail greater risks than is normally associated with more widely diversified funds. The Fund may use derivatives, such as options and futures, which can be illiquid, may disproportionately increase losses, and have a potentially large impact on fund performance. Investing in foreign securities is subject to certain risks not associated with domestic investing, such as currency fluctuations, and changes in political and economic conditions. These risks are magnified in emerging or developing markets. The Fund may use leverage, which may adversely impact performance. Investments in debt securities typically decrease when interest rates rise. These risks are greater for longer-term debt securities. Lipper Large-Cap Value Funds Index includes funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) above Lipper’s U.S. Diversified Equity large-cap floor. The S&P 500® Index is a market-value weighted index comprised of 500 widely held common stocks. It is not possible to invest directly in the Index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. 4 BARRETT OPPORTUNITY FUND, INC. Fund at a Glance (Unaudited) Top Ten Holdings - as of 8/31/2011 (As a percentage of Total Investments) Chubb Corp. 18.9% Royal Dutch Shell PLC - Class A - ADR 16.2% Bank of New York Mellon Corp. 9.9% General Dynamics Corp. 9.5% Koninklijke Philips Electronics N.V. 8.6% Murphy Oil Corp. 7.3% Leucadia National Corp. 5.9% Rayonier, Inc. 5.8% Ameron International Corp. 5.2% Forest City Enterprises, Inc. - Class B 2.4% Sector Weightings - as of 8/31/2011 (As a percentage of Total Investments) 5 BARRETT OPPORTUNITY FUND, INC. Fund Expenses (Unaudited) Example As a shareholder of the Fund, you may incur two types of costs: (1) transaction costs; and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested on March 1, 2011 and held for the six months ended August 31, 2011. Actual Expenses The table below titled “Based on Actual Total Return” provides information about actual account values and actual expenses.You may use the information provided in this table, together with the amount you invested, to estimate the expenses that you paid over the period.To estimate the expenses you paid on your account, divide your ending account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number under the heading entitled “Expenses Paid During the Period”. Hypothetical Example for Comparison Purposes The table below titled “Based on Hypothetical Total Return” provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio and an assumed rate of return of 5.00% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use the information provided in this table to compare the ongoing costs of investing in the Fund and other funds.To do so, compare the 5.00% hypothetical example relating to the Fund with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table below are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period* Account Account March 1, 2011 to Value Value August 31, 2011 Actual Barrett Opportunity Fund, Inc. Expenses $ $ $ Hypothetical Expenses (5% return per year before expenses) $ $ $ * Expenses are equal to the Fund’s annualized six-month expense ratio of 1.14% (which reflects fee waivers in place during the period), multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). As a result of a change in service providers, the expense ratio for the six-month period ended August 31, 2011 was higher than the expense ratio for the fiscal year.Therefore, this ratio noted above does not coincide with the annual rate disclosed in the financial highlights portion of the financial statements. 6 BARRETT OPPORTUNITY FUND, INC. Historical Performance (Unaudited) Value of $10,000 Invested in Barrett Opportunity Fund, Inc. vs. the S&P 500® Index† (August 2001 – August 2011) † Hypothetical illustration of $10,000 invested in Barrett Opportunity Fund, Inc. on August 31, 2001 assuming the reinvestment of all distributions, including returns of capital, if any, at net asset value through August 31, 2011. The S&P 500® Index is a market-value weighted index comprised of 500 widely held common stocks.The Index is unmanaged and it is not subject to the same management and trading expenses of a mutual fund.Please note that an investor cannot invest directly in an index. All figures represent past performance and are not a guarantee of future results.Investment returns and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Performance figures may reflect compensating balance arrangements, fee waivers and/or expense reimbursements.In the absence of compensating balance arrangements, fee waivers and/or expense reimbursements, the total return would have been lower. Fund Performance Average Annual Total Returns1 (Unaudited) Since 12 Months 5 Years 10 Years Inception Barrett Opportunity Fund, Inc. 11.07% -4.03% 1.74% 10.79% S&P 500 Index 18.50% 0.78% 2.70% 11.29% 1 Assumes the reinvestment of all distributions at net asset value.All figures represent past performance and are not a guarantee of future results.Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Performance figures may reflect compensating balance arrangements, fee waivers and/or expense reimbursements.In the absence of compensating balance arrangements, fee waivers and/or expense reimbursements, the total return would have been lower. 7 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments August 31, 2011 Shares Value COMMON STOCKS - 93.80% Advertising Agencies - 0.62% Omnicom Group, Inc. $ Chemical Manufacturing - 2.17% Monsanto Co. Computer and Electronic Product Manufacturing - 9.48% 3M Co. Koninklijke Philips Electronics NV - NY Registered Shares Credit Intermediation and Related Activities - 9.91% Bank of New York Mellon Corp. Data Processing, Hosting and Related Services - 1.17% Automatic Data Processing, Inc. Food and Beverage Stores - 0.00% FHC Delaware, Inc. (a)(b)(c) — Food Manufacturing - 0.91% The Hershey Co. Insurance Carriers and Related Activities - 18.83% Chubb Corp. Petroleum and Coal Products Manufacturing - 28.67% Ameron International, Inc. Murphy Oil Corp. Royal Dutch Shell PLC - Class A - ADR Real Estate - 4.44% Forest City Enterprises, Inc. - Class A (a) Forest City Enterprises, Inc. - Class B (a)(d) Transportation Equipment Manufacturing - 9.51% General Dynamics Corp. Waste Management and Remediation Services - 0.73% TRC Cos., Inc. (a) Water Transportation - 1.51% Alexander & Baldwin, Inc. Wood Product Manufacturing - 5.85% Leucadia National Corp. Total Common Stocks (Cost $7,447,516) REAL ESTATE INVESTMENT TRUSTS (REITs) - 5.78% Real Estate - 5.78% Rayonier, Inc. Total Real Estate Investment Trusts (Cost $853,173) The accompanying notes are an integral part of these financial statements. 8 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments August 31, 2011 Shares Value SHORT-TERM INVESTMENTS - 0.30% Money Market Funds - 0.30% Fidelity Institutional Money Market Fund - Government Portfolio - Class I, 0.01% (e) $ Total Short-Term Investments (Cost $195,616) Total Investments (Cost $8,496,305) - 99.88% Other Assets in Excess of Liabilities - 0.12% Total Net Assets - 100.00% $ Percentages are stated as a percent of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Illiquid security. (c) Security is valued by management in good faith at fair value in accordance with procedures approved by the Board of Directors. (d) Convertible into Forest City Enterprises, Inc. - Class A shares on a 1 to 1 conversion by the shareholder at any time. (e) Variable rate security. The rate listed is as of August 31, 2011. The accompanying notes are an integral part of these financial statements. 9 BARRETT OPPORTUNITY FUND, INC. Statement of Assets & Liabilities August 31, 2011 ASSETS: Investments, at value (cost $8,496,305) $ Dividends and interest receivable Receivable for fund shares sold Other assets Total assets LIABILITIES: Payable to adviser Other accrued expenses Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated undistributed net investment income Accumulated undistributed net realized gain Net unrealized appreciation on investments Total net assets $ Shares outstanding Net asset value, offering price and redemption price per share (15,000,000 shares authorized, $0.01 par value) $ The accompanying notes are an integral part of these financial statements. 10 BARRETT OPPORTUNITY FUND, INC. Statement of Operations Year Ended August 31, 2011 INVESTMENT INCOME: Dividend income* $ Interest income 42 EXPENSES: Investment advisory fees (Note 2) Legal fees Directors’ fees and expenses Reports to shareholders Federal and state registration fees Transfer agent fees and expenses Audit and tax fees Administration fees Fund accounting fees Custody fees Other Total expenses Less: Fees waived by adviser (Note 2) ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Change in net unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ * Net of $121,604 of foreign taxes withheld. The accompanying notes are an integral part of these financial statements. 11 BARRETT OPPORTUNITY FUND, INC. Statements of Changes in Net Assets Year Ended Year Ended August 31, 2011 August 31, 2010 OPERATIONS: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation (depreciation) on investments ) Net increase (decrease) in net assets resulting from operations ) DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) ) Net realized gain on investments ) ) Total dividends and distributions ) ) CAPITAL SHARE TRANSACTIONS: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net (decrease) in net assets from capital share transactions ) ) TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year (including accumulated undistributed net investment income of $351,089 and $306,905, respectively) $ $ The accompanying notes are an integral part of these financial statements. 12 BARRETT OPPORTUNITY FUND, INC. Financial Highlights Per share data for a share of capital stock outstanding throughout each year. Year Ended August 31, Per Share Data: Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) ) ) Total from investment operations ) ) ) Less distributions from: Net investment income ) Net realized gain on investments ) Total distributions ) Net asset value, end of year $ Total return1 % )% )% )% % Supplemental data and ratios: Net assets, end of year (000,000’s) $
